Order filed February 11, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00989-CV
                                   ____________

                            FELIX A. AUZ, Appellant

                                         V.

                         MARIO CISNEROS, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-18908


                                   ORDER

      Appellant filed a notice of appeal on November 4, 2013. The clerk’s record
was filed December 13, 2013. Because our records reflect that the filing fee of
$195.00 has not been paid, on December 19, 2013, we ordered appellant to pay the
filing fee on or before January 7, 2014. To date, our records do not reflect that the
fee has been paid. Appellant filed an amended notice of appeal on January 17,
2014, and a motion for extension of time to file his brief on January 21, 2014,
however. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before February 28, 2014, and to file a response to this
order confirming payment. See Tex. R. App. P. 5. If appellant fails to timely
comply with this order, the appeal will be dismissed.

                                      PER CURIAM




                                         2